Title: James Maury to Thomas Jefferson, 25 September 1818
From: Maury, James,Maury, Matthew
To: Jefferson, Thomas


          
            Dear Sir,
            Liverpool
25th Sepr 1818
          
          Should my Son Matthew happen to be near Monticello, I have desired him to pay his respects to you: this son has already been in the United States, whence he lately returned; but it has been deemed prudent for him to spend this winter there also, on account of his health. I am your obliged friend & sevt
          James Maury
        